Citation Nr: 0533905	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  96-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO), which denied an application from the veteran to 
have his previously denied claim for service connection for a 
psychiatric disability reopened.

The veteran provided testimony in support of his appeal at a 
hearing that was held at the RO before a hearing officer in 
August 1999.  A transcript of that hearing has been 
associated with his claims folders.

The veteran was scheduled for a hearing at the Board in March 
2001.  The veteran did not appear for the hearing, and 
instead requested that the Board hearing be re-scheduled at 
the RO.  The Board remanded his appeal, in March 2001, to 
schedule such a hearing.  The veteran was scheduled for that 
hearing in March 2002, but he did not appear for that hearing 
either.

In July 2002, the Board reopened the claim for service 
connection, and ordered further development of the record, by 
means of an internal development memo issued on that date.  A 
remand was issued in February 2004.  Having conducted the 
requested development, the AOJ has now returned the case to 
the Board.

Finally, it is noted that the veteran was represented by a 
private attorney who withdrew her representation of him by 
letter filed with the AOJ in April 2005, in accordance with 
the applicable regulation, 38 C.F.R. § 20.608(a) (2005).  The 
veteran remains unrepresented.


FINDING OF FACT

A psychiatric disability was first diagnosed more than 16 
years after service, and it is not shown that the currently 
diagnosed psychiatric disability had its onset during service 
or is etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disability are not met.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  	 

In this case, VA provided the veteran with notice of the 
evidence needed to substantiate his claim for service 
connection for a psychiatric disability, of the divisions of 
responsibility between VA and the veteran to get that 
information and evidence, and of the need for the veteran to 
send "any evidence in your possession that pertains to your 
claim," by means of a VCAA letter issued in August 2004.  
Thus, the veteran has received adequate VCAA notice.  Short 
Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial decision is issued on a claim by the 
AOJ.  Pelegrini II, 18 Vet. App. at 115.  Delayed notice is, 
however, generally not prejudicial to a claimant.  Mayfield 
v. Nicholson.  There has been no allegation, nor showing, of 
prejudice in this case.  Thus, to the extent that any notice 
in this case may have been inadequate with regard to timing, 
the veteran's evident actual knowledge of what was needed to 
substantiate his claim prior to final adjudication by VA 
provided "a meaningful opportunity to participate in the 
adjudication process."  See Short Bear v. Nicholson, citing 
Mayfield, at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified, available VA and 
private treatment records that are pertinent to the issue on 
appeal and has examined the veteran, in order to secure 
medical data sufficient for an equitable resolution of this 
appeal.  Attempts to secure any treatment records from Dr. 
M.V., a private psychiatrist, and Dr. C.F., a private 
chiropractor, yielded negative results, as both individuals 
responded, in letters dated in August and September 2004, 
respectively, that no records were available.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits. 

II.  Applicable legal criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, service connection for any type of psychosis 
may be established if shown to have been manifested to at 
least a compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  VA considers schizophrenia, as well 
as delusional, psychotic, and schizoaffective disorders, 
types of psychotic disorders.  See 38 C.F.R. § 4.130, the 
subtitle to Diagnostic Codes 9201-9211, which reads 
"Schizophrenia and other psychotic disorders."  
Accordingly, if in this case it were shown that any type of 
psychosis was diagnosed, to at least a compensable degree, 
within the one-year period immediately following the 
veteran's discharge from active military service, the veteran 
could be presumptively service connected for such a 
disability.

III.  Analysis

The veteran's service medical records are entirely silent for 
any symptoms referable to a psychiatric disability.  In fact, 
the veteran himself acknowledged, at an RO hearing held in 
conjunction with a prior appeal of this issue in March 1995, 
that he never saw a psychiatrist during service (see p. 3 of 
the transcript of that hearing) and that the first time he 
ever saw a psychiatrist was in 1978, at a VA medical facility 
in Birmingham, Alabama (see pp. 4-5 of the transcript of that 
hearing).

While the veteran has acknowledged not having sought or 
received any psychiatric treatment until over 16 years after 
service, he nevertheless contends that a psychiatric 
disability was caused by psychotropic drugs given while being 
debriefed in Germany in 1962, after covert, classified 
operations.  His service records confirm that he served in 
Germany, that he was recognized as being fluent in Spanish 
and German, and that he received training in voice 
interpretation.  They do not confirm, however, his allegation 
of having received psychotropic drugs or having had any 
psychiatric side effects to any such drugs.

Consistent with the veteran's testimony of March 1995, the 
earliest medical evidence in his claims files reveals a 12-
day psychiatric admission at the Tuscaloosa, Alabama, VA 
Medical Center (VAMC), in 1978, on transfer from the 
Birmingham VAMC.  This admission was secondary to marital 
conflicts and "multiple legal charges" (reportedly 
consisting of his having been convicted on 24 fraud counts).  
No references to any inservice psychiatric difficulties, or 
stressful events, were reported during the admission, and a 
discharge diagnosis of an antisocial personality, with 
paranoid features, was given.

The pertinent evidence also includes VA and private 
hospitalization reports produced between July 1980 and May 
1994, with discharge diagnoses including depressive neurosis; 
passive-aggressive personality; episodic excessive drinking; 
probable schizophrenia, paranoid type; schizo-affective, 
excited type; bipolar disorder, manic; schizophrenia, 
schizoaffective type; and alcohol abuse.  Several of these 
records reveal once the veteran's belief that his problems 
stemmed from having been given a psychotropic drug by the 
government.

A document titled "Full Social Work Assessment," dated in 
October 1993, reveals a history, reportedly provided by the 
veteran's father, of the veteran having had a nervous 
breakdown at age 16 (approximately three years prior to 
service), and of the veteran having been told by a 
psychiatrist at the Birmingham, Alabama, VAMC in 1978, that 
the serum that the veteran had been given upon debriefing 
would cause psychological problems.

At a hearing at the Board in July 1997, in connection with a 
prior appeal of this matter, the veteran stated that, about 
100 days prior to his 1962 discharge, while stationed in 
Kassel, Germany, he was given an injection that he was told 
would help him cope with "cultural shock" when coming back 
to the United States.  He reported psychiatric difficulties 
starting after separation, but indicated that any medical 
records from the early 1960's would essentially be 
unavailable.

In support of his current appeal, the veteran submitted an 
August 2004 form, filled out and signed by Dr. E.S., a 
private physician, indicating that he was "familiar" with 
the veteran's psychiatric condition because "he is being 
treated here for stress" and that, in his professional 
medical opinion, his psychiatric condition was related to his 
military service because "I have no other reason to 
believ[e] otherwise."

Also of record is a September 2004 statement by Dr. E.H., a 
private chiropractor, indicating that the veteran was a 
patient of his clinic for treatment of pain in the cervical-
thoracic area of the spine, that he was also suffering from 
anxiety and depression, and that the dates of treatment were 
"not available due to a fire which destroyed y office and 
the records."  The veteran had related a history of VA and 
private psychiatric treatment since service and had stated 
that his work while in the military as a "voice 
interceptor" had been extremely stressful.  The veteran had 
also stated that he had been given psycho active drugs prior 
to his debriefing in Germany and that he still suffered from 
"delayed stress syndrome."  Dr. E.H.  then stated that 
"[i]t is my opinion [that] his serious psychiatric problems 
could have caused or aggravated his condition."

In a November 2004 statement, Dr. J.F., a private 
psychologist, reported having seen the veteran in 
consultation "on a variable schedule" since November 1998.  
The veteran had indicated in the initial consultation, in 
what Dr. J.F. characterized as "a somewhat rambling and 
disconnected fashion," that his problems had started in 
Germany in 1962, while in the service, and were related to 
some psychotropic medication he was given at the time.  Dr. 
J.F. noted that the veteran had talked about the CIA and FBI 
"in such a manner as to suggest the possibility of 
delusional thought processes and heightened suspiciousness."  
He further opined that, even though there was a thread of 
possible believability, "verification [of the reported 
history] was not possible."

Dr. J.F. further noted that, while the veteran was an 
obviously bright individual who was quite pleasant to talk 
with, he presented as characteristically verbal, rather 
guarded and suspicious generally, with thought processes that 
were difficult to follow at times, and evidence of periodic 
anger related to suspiciousness, which was strongly 
suggestive of paranoid ideation.  The doctor opined that, 
based on the initial impression and the veteran's 
characteristic thought processes, which appeared consistent 
over time, an initial presumptive diagnosis involved a 
delusional disorder.

On VA mental disorders examination in July 2005, the examiner 
painstakingly described, in a 19-page examination report, the 
veteran's psychiatric history.

The examiner noted that the veteran's service records 
revealed difficulties in service, including demotions and 
loss of ranks, specifically due to having disobeyed a lawful 
order from a superior, having submitted deceptive statements, 
and having failed to report to his appointed place of duty.  
He also noted that the veteran's military records confirmed 
that he had received "crypto clearance" and had been 
considered proficient in both Spanish and German, and that 
his duties had included work as an interpreter.

Mental status examination revealed an alert, oriented, and 
fairly cooperative individual who had good eye contact, with 
only mild increased psychomotor activity, as noted by 
frequent hand gestures and speech patterns.  There were no 
particular stereotypes or mannerisms and the speech was of 
normal rate and volume, although pressured and at times 
"uninterruptible."  The veteran was mildly depressed and 
anxious and had some irritability.  He did not appear to be 
having hallucinations, but appeared to have some persecutory 
ideation with respect to various governmental organizations, 
as well as some grandiosity, without clear-cut grandiose 
delusions.

The examiner opined that the veteran's mildly depressed mood 
and anxiety symptoms did not constitute a major depressive 
disorder diagnosis or a clear-cut anxiety disorder diagnosis.  
The possibility of a generalized anxiety disorder was 
confounded by the fact that alcohol use may change its 
presentation and that anxiety symptoms appear to worsen 
during periods of time when the veteran was experiencing 
mania.  Rather, the symptoms appeared to be primary symptoms 
of a bipolar disorder, manic type, recurrent episode, and 
there appeared to be some psychotic features attached to the 
manic episodes.

The current Axis I diagnosis was Bipolar I disorder, manic 
type, severe and recurrent episode with psychotic features.  
The examiner opined that this was less likely to be caused 
by, or the result of, participation in active duty military 
service, especially given veteran's father's report of the 
veteran having a "nervous breakdown" at age 16.  This was 
found to likely be the first presentation of prodromal 
symptoms which would then go on to become a formal diagnosis 
of Bipolar I disorder.

IV.  Legal analysis

Notwithstanding the mentions in the record of the veteran 
allegedly having had a "nervous breakdown" before service, 
at age 16, this case does not involve the question of whether 
a pre-service disability was aggravated by service, insofar 
as there is no actual competent evidence showing that the 
current psychiatric disability preceded service.  As clearly 
discussed above, the record only shows an initial diagnosis 
of, and treatment for, a psychiatric disability many years 
after service, a fact that the veteran has acknowledged.  
38 U.S.C.A. §§ 1111, 1153 (West 2002).

Thus, the question to be answered is whether the evidence 
shows that the veteran's currently-diagnosed psychiatric 
disability had its onset during service or is etiologically 
related to service.  The answer to that question is in the 
negative.

The record contains no evidence of treatment for, or 
diagnosis of, a psychiatric disability at any time during 
service, and the veteran has acknowledged initial psychiatric 
treatment more than 16 years after service.  Because there 
was no diagnosis of any type of psychosis rendered within the 
one-year period after service, service connection cannot be 
granted on a presumptive basis.

None of the medical opinions submitted by the veteran in 
support of his appeal has sufficient probative value to at 
least put the evidence in relative equipoise:  The August 
2004 medical opinion does not offer an actual diagnosis, nor 
give a rationale for the "opinion."  It does not account 
for the absence in the record of any psychiatric disability 
for many years after service, or explain how the veteran's 
current psychiatric disability is related to service.  

The September 2004 opinion was provided by a chiropractor, 
and there is no evidence that he possesses any specialized 
knowledge in the field of psychiatry.  

The November 2004 opinion is mostly against the claim, 
because it ultimately attributes the veteran's reports of 
being drugged to a delusional disorder.  It merely offers a 
diagnosis of a delusional disorder and restates the veteran's 
belief of having a psychiatric disability that is causally 
related to service.  It does not offer an actual etiology 
opinion.
 
The VA medical opinion of July 2005 clearly was the product 
of a very thorough review of the entire evidentiary record.  
This opinion is the most probative because it is the most 
detailed, and contains a rationale for the opinion.  That 
opinion is against the claim.

Though the veteran has indicated that he is a chiropractor, 
it is not claimed, that he is a mental health expert capable 
of rendering medical opinions in the field of mental health.  
Therefore, for purposes of his claim for service connection 
for a psychiatric disability, he is considered a lay person.  
As such, without the appropriate medical training and 
expertise, he is not considered competent to render a 
probative opinion on a medical matter related to the field of 
mental health.  Cf. Goss v. Brown, 9 Vet. App. 109 (1996); 
see Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Thus, the Board cannot assign any probative 
value to his opinions as to causation. 

Because the most probative opinions are against the claim, 
the preponderance of the evidence is against service 
connection for a psychiatric disability.

As the evidence is not evenly balanced, the benefit of the 
doubt rule is not applicable, and the claim is denied.  See 
38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


